NUMBER 13-09-00608-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

MARIA DE JESUS GARCIA,                                                       Appellant,

                                            v.

WILFRIDO GARCIA AND THE LAW FUNDER, LLC,           Appellees.
____________________________________________________________

             On appeal from the 449th District Court
                   of Hidalgo County, Texas.
____________________________________________________________

                          MEMORANDUM OPINION
       Before Chief Justice Valdez and Justices Yañez and Garza
                  Memorandum Opinion Per Curiam

      Appellant, Maria de Jesus Garcia, attempted to perfect an appeal from an

interlocutory order entered by the 449th District Court of Hidalgo, County, Texas, in cause

no. F-551-05-K. Appellant filed a notice of appeal from an interlocutory order pursuant to

the Texas Civil Practice and Remedies Code §51.014(a)(1). The notice of appeal refers

to an order signed on October 9, 2009, which modified an order appointing receivers.
The clerk’s record does not contain an order signed October 9, 2009, and the District

Clerk of Hidalgo County informed us that there is no signed order of October 9, 2009.

Upon review of the documents before the Court, it appeared that the order from which this

appeal was taken was not an appealable order.

          The Clerk of this Court notified appellant of this defect so that steps could be taken

to correct the defect, if it could be done. See TEX. R. APP. P. 37.1, 42.3. Appellant was

advised that, if the defect was not corrected within ten days from the date of receipt of this

notice, the appeal would be dismissed for want of jurisdiction.            Appellant failed to

respond to the Court=s notice.

          On March 3, 2010, the Clerk of the Court notified appellant that she was delinquent

in remitting a $175.00 filing fee. The Clerk of this Court notified appellant that the appeal

was subject to dismissal if the filing fee was not paid within ten days from the date of

receipt of this letter. See id. 42.3(b),(c). Appellant failed to respond to the Court’s

notice.

          The Court, having considered the documents on file and appellant's failure to

correct the defect in this matter, is of the opinion that the appeal should be dismissed for

want of jurisdiction. See id. Accordingly, the appeal is DISMISSED FOR WANT OF

JURISDICTION. See id. 42.3(a),(c).

                                                     PER CURIAM

Delivered and filed the
15th day of July, 2010.




                                                2